Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.

 Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Specifically, the examiner acknowledges the claim of priority to the provisional U.S. application filed on April 24, 2018

Status of Claims
3.	Claim 7-9 and 17-18 are cancelled
4.	Claim 1-3, 5-6, 10-13, 15-16, 19-20 are amended
5.	Claims 1-6, 10-16, and 19-20 are pending

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-6, 9-16, and 18-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-6, 9-16, and 18-20  are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	Therefore, claims 1-6, 9-16, and 18-20 were analyzed for U.S.C. 101 as follows:
10.	Claims 1-6, 9-10 are directed to a method, claims 11-16, 18, and 19 are directed to a system, and claim 20 is direct to non-transitory computer-readable storage medium. Yes, Claims 1-20 fall within one of the four statutory categories of invention. (Step 1: Yes)
11.	In claim 1, and corresponding representative 11 and 20, the limitations that define an abstract idea (in bold) are below (claim 1 is shown below):
A computer-implemented method for credit risk prediction based on a Long Short-Term Memory (LSTM) model, the method comprising: 
obtaining behavior data of a target account of a user in a period, wherein the period comprises a plurality of time intervals; 
generating, based on the behavior data of the target account, a sequence of behavior vectors, each behavior vector corresponding to one of the time intervals; 
inputting the generated sequence of behavior vectors into a LSTM encoder in the LSTM model to obtain hidden state vectors each corresponding to one of the time intervals, wherein the LSTM model comprises the LSTM encoder and a LSTM decoder, by: 
inputting the generated sequence of behavior vectors into the LSTM encoder to obtain first hidden state vectors based on a forward propagation computation, each first hidden state vector corresponding to one of the time intervals,
inputting a reverse of the generated sequence of the behavior vectors into the LSTM encoder to obtain second hidden state vectors based on a back propagation computation, each second hidden state vector corresponding to one of the time intervals, and 
for each time interval, obtaining a final hidden state vector corresponding to the time interval as a vector of both the first hidden state vector and the second hidden state vector corresponding to the time interval;
inputting the hidden state vectors into the LSTM decoder, to obtain a risk score of the target account in a next time interval, wherein the LSTM decoder further comprises an attention layer, and the method further comprises:
determining, at the attention layer, weights of the hidden state vectors in computing the risk score; and 
outputting the weights along with the risk score for improving interpretability of the LSTM model;
responsive to the user initiating a payment transaction by logging into the target account on a payment client, predicting a credit risk of the target account according to the obtained risk score of the target account.	

12.	In claim 1, and corresponding representative claims 11 and 20, the limitations of obtaining (receiving), generating, corresponding, and inputting user operation behavior data for a target account based on time intervals to associate a risk score for a credit risk prediction. The credit risk prediction utilizing a LSTM model are concepts related to certain methods of Organizing Human Activity, more specifically fundamental economic principles or practices (including hedging, insurance, mitigating risk)
13.	Independent claim 1, and corresponding claims 11 and 20, recites the additional components of “LSTM model”, “LSTM encoder”, “LTSM decoder”, “processor”, and “non-transitory computer-readable memories”, each of the additional limitations is no more than mere instructions to apply the judicial exception using a generic computer component (processor, computer readable memories). The combination of these additional elements is no more than more than linking the use of the judicial exception to a particular technological environment or field of use. The additional elements of “predicting a credit risk” and the recitation of the limitation of “responsive to the user initiating a payment transaction by logging into the target account on a payment client”,  the additional element of “LSTM encoder” and the limitation of “inputting the generated sequence of behavior vectors into the LSTM encoder to obtain first hidden state vectors based on a forward propagation computation” and “to obtain second hidden state vectors based on a back propagation computation”, and the limitation of “obtaining a final hidden state vector corresponding to the time interval as a vector of both the first hidden state vector and the second hidden state vector corresponding to the time interval”, the mere nominal recitation of a generic predicting a credit risk does not take the claim limitation out of the abstract idea (i.e., a general means of calculating credit risk using mathematical relationships and calculations and applying it to the judicial exception) which is an abstract idea. Accordingly, even in combination, these additional components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims 1 and corresponding representative 11 and 20, are directed to an abstract idea
14.	The interpretation of the computing components are consistent with applicant's specification which describes the components in broad terms:
LSTM encoder has a multi-layer many-to-one structure, and the LSTM decoder has a multi-layer many-to-many structure including equal numbers of input nodes and output nodes. (Specification: Paragraph [0010]) 
a schematic hardware structure diagram of an electronic apparatus including a credit risk prediction device based on an LSTM model according to some embodiments of the present specification; (Specification: Paragraph [0020]) 
Taking software implementation as an example, a device in the sense of logics is formed by a processor of the electronic apparatus where the device is located reading corresponding computer program instructions in a non-volatile storage into a memory. From the hardware layer, FIG. 6 is a schematic hardware structure diagram of an electronic apparatus including a credit risk prediction device based on an LSTM model according to some embodiments of the present specification. For example, the electronic apparatus is a server (Specification: Paragraph [0079])
15.	Based on the above interpretation and descriptions, the additional elements and limitations are comparable to devices available in the relevant field. These additional elements amount to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The claim does not recite any improvements to the generic computing components. The combination of these additional elements is no more than linking the judicial exception to a particular technological environment or field of use and does not provide an inventive concept.
16.	Finally, taken together, the additional elements and components of claims 1, and corresponding claims 11 and 20 have been considered and are not ordered combinations as defined by the courts. These additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea without significantly more.
17.	Dependent claims 2, 9, 12, and 18 further recite limitations of obtaining a weight of each hidden state vector on the risk score from the LSTM decoder, wherein the weight of each hidden state vector indicates a contribution of the hidden state vector to the risk score, and wherein inputting the hidden state vectors into the LSTM decoder to obtain a risk score of the target account in a next time interval comprises: inputting the hidden state vectors into the LSTM decoder to obtain an output vector of the target account in the next time interval; and obtaining, from the output vector, the risk score of the target account in the next time interval. These limitations do not transform the abstract idea (i.e. steps to describe obtaining (receiving), generating and sequencing user behavior data based on a time interval to obtain a risk score (mitigate risk)) but merely elaborates on how the abstract idea in the claims may be implemented and the technological environment upon which the abstract idea may be carried out. The additional elements of “LSTM encoder” and “LSTM decoder” and the recitation of the limitation of “based on a forward propagation computation” and “based on a back propagation”, the mere nominal recitation of a generic LSTM encoder and LSTM decoder does not take the claim limitation out of the abstract idea (i.e., a general means of calculating parameters indicating an abnormal conditional using mathematical relationships and calculations) which is an abstract idea. Simply suggesting a technological environment upon which the abstract idea may be implemented does not alter or transform the abstract idea.
18.	The additional components and elements of “LSTM decoder. The claims are recited at a high level of generality and does not amount to anything more than applying instructions to perform the abstract idea using a generic computer. The claims do not recite any improvements to the generic computing component. The claim does not recite additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claims, dependent claims 2, 9, 12, and 18 are directed to an ineligible judicial exception without any significant more.
19.	Dependent claims 3, 4, 5, 13, 14, and 15 further recite limitations of 
obtaining behavior data of a plurality of sample accounts in the period comprising the plurality of time intervals, wherein the plurality of sample accounts are labeled with risk tags; converting  the behavior data of the plurality of sample accounts into a plurality of sample behavior vectors; and training the LSTM model by using the plurality of sample behavior vectors and corresponding risk tags wherein the training comprises an iterative process comprising: inputting the plurality of sample behavior vectors into the LSTM encoder; obtaining, from the LSTM encoder, a first set of hidden state vectors corresponding to the plurality of training intervals; training the LSTM decoder by using the first set of hidden state vectors as feature variables; inputting the first set of hidden state vectors into the LSTM decoder; obtaining, from the LSTM decoder, a second set of hidden state vectors corresponding to the plurality of training intervals; and  training the LSTM encoder by using the second set of hidden state vectors as feature variables, extracting  and obtaining, from one or more factors, from behavior data of the sample accounts; obtaining, from the one or more factors, behavior vectors each corresponding to the behavior data in one of the time intervals, and obtaining the sample sequence of the behavior vectors, these limitations do not transform the abstract idea (i.e. steps to describe obtaining (receiving), converting, obtaining, and training user behavior data for an account based on time intervals) but merely elaborates on how the abstract idea in the independent claims may be implemented and the technological environment upon which the abstract idea may be carried out. The “training the LSTM model by using the plurality of sample behavior vectors and corresponding risk tags”, “wherein the training comprises an iterative process comprising: inputting the plurality of sample behavior vectors into the LSTM encoder; obtaining, from the LSTM encoder, a first set of hidden state vectors corresponding to the plurality of training intervals”, “training the LSTM decoder by using the first set of hidden state vectors as feature variables; inputting the first set of hidden state vectors into the LSTM decoder; obtaining, from the LSTM decoder, a second set of hidden state vectors corresponding to the plurality of training intervals; and training the LSTM encoder by using the second set of hidden state vectors as feature variables”, and the recitation of the additional element using “LSTM Model”, it is recited at a high level of generality and do not amount to anything more than instructions to perform the abstract idea using a generic computer (a generic machine learning model using mathematical equations and relationships performing a generic function of predicting an action) The claims are directed to an abstract idea. Simply suggesting a technological environment upon which the abstract idea may be implemented does not alter or transform the abstract idea.
20.	The claims recite the additional element of “LSTM model”. Therefore, the recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer (i.e., organizing and manipulating information through mathematical calculations). The claims do not recite any improvements to the generic computing component. The claim does not recite additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claims, dependent claims 3, 4, 5, 13, 14, and 15 are directed to an ineligible judicial exception without any significant more.
21.	Dependent claims 6, 10, 16 and 19 further recite limitations wherein the factors comprise statuses of debit or credit orders and debit or credit repayment amounts corresponding to the credit performance behaviors, categories and quantities of user consumption corresponding to the user consumption behaviors, and financial payment types and financial income amounts corresponding to financing payment behaviors, wherein the output vector is a multi-dimensional vector; and the risk score of the target account in the next time interval is obtained by any one of the following: extracting and in response to the output vector of  the value of a sub-vector in the output vector as a risk score, and wherein the value is between 0 and 1 including calculating the risk score based on the maximal value or the minimal value of the values of the plurality of sub-vectors as the risk score. The claims are generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. steps to associate a value with user behaviors to obtain a risk score). The claims are directed to an abstract idea. Simply suggesting a technological environment upon which the abstract idea may be implemented “apply it” does not alter or transform the abstract idea.
22.	The claims recite the additional element of “LSTM model”. Therefore, the recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer (i.e., organizing and manipulating information through mathematical calculations). The claims do not recite any improvements to the generic computing component. The claim does not recites additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claims, dependent claims 6, 10, 16 and 19 are directed to an ineligible judicial exception without any significant more.
23.	In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 1-6, 9-16, and 18-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
.  
24.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

25.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
26.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
27.	Claims 1-6, 9-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et. al. (US Patent Application Publication No.: 2019/0197549; hereafter known as Sharma) in further view of Hawkins et. al, (US Patent Application Publication No.: 2013/0054495; hereafter known as Hawkins) 

28.	In claim 1: Sharma discloses,
A computer-implemented method for credit risk prediction based on a Long Short-Term Memory (LSTM) model, the method comprising: (i.e., A computer model generated for detecting fraudulent electronic transactions may use a set of data related to an electronic transaction to predict whether the electronic transaction is a possible, potential, or likely fraudulent transaction) (Sharma: Paragraph [0014], [0032],[0033]) 
inputting the generated sequence of behavior vectors into an LSTM encoder in an LSTM model to obtain hidden state vectors (i.e., for example, the stacked de-noising auto-encoder 304 may generate the risk analysis model 202 by using the nodes in the hidden layer 604 as the input nodes of the risk analysis model)  each corresponding to one of the time intervals (i.e., correspond to the specified time period), (Sharma: Paragraph [0057],[0061], [0067]) wherein the LSTM model comprises the LSTM encoder and an LSTM decoder; and (i.e., artificial neural network 600 includes three layers—an input layer 602, a hidden layer 604, and an output layer 606. Each of the layers 602, 604, and 606 may include one or more nodes) (Sharma: Paragraph [0048], [0056],[0060]) Fig. 3) 
inputting the hidden state vectors into the LSTM decoder to obtain a risk score of the target account in a next time interval, wherein the LSTM decoder further comprises an attention layer, and the method further comprises: (i.e., structure includes multiple layers of features.  based on the scores generated by the multiple feature selection algorithms where the structure has three layers—a layer 508 (first layer), a layer 510 (second layer), and a layer 512 (third layer). Each layer may include one or more features where the artificial neural network 600 (and specifically, the representations of the nodes in the hidden layer 604) may be trained (adjusted) to improve its performance in reproducing the input values) (Sharma: Paragraph [0054] [0059])
determining, at the attention layer, weights of the hidden state vectors in computing the risk score; and (i.e., the mathematical computation of each representation may include applying different weights to each dominative feature in the set of dominative features. In some embodiments, the stacked de-noising auto-encoder 304 reduces the set of dominative features to the smaller number of representations by using an artificial neural network. the weights that are initially assigned to the features (or input values) for each of the nodes 616-618 may be randomly generated (e.g., using a computer randomizer). The values generated by the nodes 616 and 618 may be used by the nodes 620-626 in the output layer 606 to produce output values for the artificial neural network 600) (Sharma: Paragraph [0056], [0058])
outputting the weights along with the risk score for improving interpretability of the LSTM model; (i.e., features may be ranked (or scored) differently according to the different feature selection algorithms., the mathematical computation of each representation may include applying different weights to each dominative feature in the set of dominative features. In some embodiments, the stacked de-noising auto-encoder 304 reduces the set of dominative features to the smaller number of representations by using an artificial neural network where output values correspond to the dominative features. (Sharma: Paragraph [0015] [0056] [0059])
responsive to the user initiating a payment transaction (i.e., used to initiate the transaction, and other information related to the transaction) by logging into the target account on a payment client (i.e., the user 140 may use the user device 110 to log in to a user account to conduct account services or conduct financial transactions (e.g., account transfers or payments) with the service provider server) (Sharma: Paragraph [0014], [0028]), predicting a credit risk of the target account according to the obtained risk score of the target account. (i.e., techniques described above may be used to generate a robust risk analysis computer model for predicting fraudulent transaction requests using the scores generated by the multiple feature selection algorithms 402-406 for the nine features, the feature selection module 302 generates a structure 500 for sorting the nine features) (Sharma: Paragraph [0054], [0063])
Sharma does not disclose, 
obtaining behavior data of a target account of a user in a period, wherein the period comprises a plurality of time intervals;   
generating, based on the behavior data of the target account, a sequence of behavior vectors, each behavior vector corresponding to one of the time intervals; 
inputting the generated sequence of behavior vectors into the LSTM encoder to obtain first hidden state vectors based on a forward propagation computation, each first hidden state vector corresponding to one of the time intervals, 
inputting a reverse of the generated sequence of the behavior vectors into the LSTM encoder to obtain second hidden state vectors based on a back propagation computation, each second hidden state vector corresponding to one of the time intervals, and 
for each time interval, obtaining a final hidden state vector corresponding to the time interval as a vector of both the first hidden state vector and the second hidden state vector corresponding to the time interval;
obtaining a risk score of the target account in a next time interval  by inputting the hidden state vectors into the LSTM decoder; and  
However Hawkins discloses, 
obtaining behavior data (i.e., receive input data) of a target account of a user (i.e., data analysis module 530 taking into account data types in the data fields of the database) in a period, wherein the period comprises a plurality of time intervals; (i.e. time period)  (Hawkins: Paragraph [0058], 0065],[0081], [0114]) 
generating, based on the behavior data of the target account, (i.e., generates and sends initial configuration information 516 to the configuration module) a sequence of behavior vectors, each behavior vector corresponding to one of the time intervals; (i.e., includes information to facilitate the automated search system 300 to learn and identify patterns and sequences in the input data a particular set of data fields are likely to be correlated or a certain time) (Hawkins: Paragraph [0081], [0085]) 
inputting the generated sequence of behavior vectors into the LSTM encoder to obtain first hidden state vectors based on a forward propagation computation (i.e., for evaluating the predictive performance of a STMS. The raw input data represents fields of data from the database or the external data source that appears in a subsequent entry or time relative to data causing a STMS to generate a decoder output that is being compared with raw input data) (Hawkins: Paragraph [0051], [0052], [0080]), each first hidden state vector corresponding to one of the time intervals (i.e., coding scheme also defines whether input data should be aggregated over a particular time interval. Either the preliminary analysis of data by the automated search engine or the user input may indicate that spatial patterns or temporal sequences are likely to be identifiable if the data was aggregated over particular time intervals) (Hawkins: Paragraph  [0046],[0111], [0112])
inputting a reverse of the generated sequence of the behavior vectors into the LSTM encoder to obtain second hidden state vectors based on a back propagation computation (i.e., receives STMS information from the STMS whose node output is being decoded. The STMS information includes information associated with the learned patterns and sequences at the STMS and the coding schemes for the encoder of the STMS. The STMS interface analyzes the STMS information and sends out the sequence processor information, the spatial pooler information, and the encoder information to the reverse sequence processor, the reverse spatial pooler and the reverse encoder) (Hawkins: Paragraph [0131],[0132], [0146]), each second hidden state vector corresponding to one of the time intervals (i.e., The processing node receives input data, determines spatial patterns and temporal sequences in the input data and generates an output. The output of the processing node 104 is based on the spatial and temporal relationships between spatial patterns in the input data. The output may include a prediction of future spatial patterns and/or may indicate how well the prediction matched a subsequent spatial pattern in the input data) (Hawkins: Paragraph [0052], [0142]), and 
for each time interval, obtaining a final hidden state vector corresponding to the time interval as a vector of both the first hidden state vector and the second hidden state vector corresponding to the time interval; (i.e., sequence processor receives the sparse vector 360 from the spatial pooler 350, performs temporal processing, and outputs a node output 380. Temporal processing includes various time-based processing of sequential spatial patterns such as the recognizing, predicting or labeling of temporal sequences) (Hawkins: Paragraph [0111], [0123]) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sharma and Hawkins so that the method can include a model to generate, input behavior vector data to associate a risk score that predict relationships utilizing algorithms (back and forward propagation. The STMS can more accurately determine relationships in data and make better predictions of future data. (Hawkins: Paragraph [0043]) The model [STMS] may also be iteratively modified to improve performance. (Hawkins: Paragraph [0041]) 
29.	In claim 2: The combination of Sharma and Hawkins disclose the method of supra, including further comprising: 
obtaining a weight of each hidden state vector (i.e., representation may include applying different weights to each dominative feature in the set of dominative features)  on the risk score (i.e., the outcome may be a score) from the LSTM decoder (i.e., the stacked de-noising auto-encoder 304 may generate the risk analysis model), wherein the weight of each hidden state vector indicates a contribution of the hidden state vector to the risk score (i.e., training the targeted risk analysis model 804 may cause at least some of the weights assigned to different input features to be adjusted.).  (Sharma: Paragraph [0047],[0048], [0056], [070]) 
30.	In claim 3: The combination of Sharma and Hawkins disclose the method of supra, including further comprising: 
obtaining behavior data of a plurality of sample accounts in the period comprising the plurality of time intervals, wherein the plurality of sample accounts are labeled with risk tags; (i.e., this “generic” training data that is not time-frame specific and not fraud domain specific may cause the generated risk analysis model to be a robust generic risk analysis model. However, one may desire to have a risk analysis model that targets a specific time frame) and (Sharma: Paragraph [0063])
converting the behavior data of the plurality of sample accounts into a plurality of sample behavior vectors; and (i.e, services may be introduced to a new geographical region, which exhibits different fraudulent behavior [0003]
 training the LSTM model by using the plurality of sample behavior vectors and corresponding risk tags, wherein the training comprises an iterative process comprising: (i.e., train the computer model) by using the generated sample sequence of behavior vectors as training samples. (i.e., this “generic” training data that is not time-frame specific and not fraud domain specific may cause the generated risk analysis model to be a robust generic risk analysis model) (Sharma: Paragraph [0063])
inputting the plurality of sample behavior vectors into the LSTM encoder; (i.e., Although only one hidden layer is shown for the artificial neural network 600, it has been contemplated that the artificial neural network 600 generated by the stacked de-noising auto encoder 304 may include more than one hidden layers and. For example, the stacked de-noising auto-encoder 304 may generate the risk analysis model 202 by using the nodes in the hidden layer 604 as the input nodes of the risk analysis model) (Sharma: Paragraph [0056] [0061])
obtaining, from the LSTM encoder, a first set of hidden state vectors corresponding to the plurality of training intervals; (i.e., the artificial neural network may be trained to reproduce the input variables based on the representations of the nodes in the hidden layer. As such, the preliminary neural network may include the same number of nodes in the output layer as the input layer type of training data, time period) (Sharma: Paragraph [0020], [0021], [0022])
training the LSTM decoder by using the first set of hidden state vectors as feature variables; (i.e., model generation module 204 includes a feature selection module 302, a stacked de-noising auto-encoder 304, and a model re-training module) (Sharma: Paragraph [0048],[0060].[0061], [0068])
inputting (i.e., inputting variables) the first set of hidden state vectors into the LSTM decoder; (i.e., re-training module) (Sharma: Paragraph [0047], [0048])
obtaining, from the LSTM decoder, a second set of hidden state vectors corresponding to the plurality of training intervals; and  (i.e., the artificial neural network may be trained to reproduce the input variables based on the representations of the nodes in the hidden layer. As such, the preliminary neural network may include the same number of nodes in the output layer as the input layer type of training data, time period) (Sharma: Paragraph [0020], [0021], [0022])
training the LSTM encoder by using the second set of hidden state vectors as feature variables. (i.e., model generation module 204 includes a feature selection module 302, a stacked de-noising auto-encoder 304, and a model re-training module) (Sharma: Paragraph [0048],[0060].[0061], [0068])
32.	In claim 4: The combination of Sharma and Hawkins disclose the method of supra, including wherein obtaining behavior data of a plurality of sample accounts comprises: (Hawkins: Paragraph [0058])
obtaining the behavior data based on a variety of user behaviors including one or more of credit performance behaviors, user consumption behaviors, and financial payment behaviors. (i.e., receive input data representing financial transaction data, classification of loan applicants as good or bad credit risks, patterns of a person’s behavior, indication on prediction of a person’s behavior,)   (Hawkins: Paragraph [0058])
33.	In claim 5: The combination of Sharma and Hawkins disclose the method of supra, including wherein converting the behavior data of the plurality of sample accounts comprises: (Hawkins: Paragraph [0047], [0049], [0058])
extracting one or more factors from the obtained behavior data of the sample accounts;  (i.e., 27Client Ref: A12882USAttorney Docket No.: 50GL-291067the candidate features may be obtained based on empirical data in analyzing historic fraudulent transactions) (Sharma: Paragraph [0049])
obtaining, from the one or more factors, behavior vectors (i.e., receive data values corresponding to the set of dominative features as input data)  each corresponding to the behavior data in one of the time intervals;  (i.e., may then select training data corresponding to the specified time period) and  (Sharma: Paragraph [0024], [0057], [0067])
obtaining a sample sequence of the behavior vectors from the behavior vectors. (i.e., when a set of training data X1, X2, X3, and X4, that corresponds to the respective features F1, F3, F7, and F8 are obtained, the stacked de-noising auto-encoder) (Sharma: Paragraph [0060], [0064], [0067])  
34.	In claim 6: The combination of Sharma and Hawkins disclose the method of supra, including wherein the factors comprise statuses of debit or credit orders and debit or credit repayment amounts (i.e., may analyze the request and determine whether to authorize of deny the request) corresponding to the credit performance behaviors, categories and quantities of user consumption corresponding to the user consumption behaviors, and financial payment types and financial income amounts corresponding to the financing payment behaviors. (i.e.,  risk analysis model 202 may obtain data related to an electronic transaction request, which may include an IP address of a source device, a device type of the source device, a number of successful transactions conducted for the user account within a period of time, a number of failed transactions using the user account attempted within a period of time, a current time, a browser type of a browser used to generate the request, an amount associated with the request, a transaction type of the request, and other information related to the request)  (Sharma: Paragraph [0043], [0044], [0047])
35.	In claim 10: The combination of Sharma and Hawkins disclose the method of supra, including wherein the output vector is a multi-dimensional vector; and (Hawkins: Paragraph [0139], [0140]) 
the risk score (i.e., good or bad credit risk, the confidence scores) of the target account in the next time interval is obtained by any one of the following: (temporal processing includes various time-based processing of sequential spatial pattern. For example, a predetermined number of encoders and STMSs may be instantiated or configured 430 in parallel, and updating 460 may not be iteratively performed even when the predetermined criteria are not met) (Hawkins: Paragraph [0058], [0076], [0123],  [0133])Attorney Docket No.: 50GL-291067
extracting a value of a sub-vector in the output vector (i.e., process of decoding the node output) as a risk score (i.e., confidence score), wherein the value is between 0 and 1; (i.e., a confidence scores takes a value not over 1 and not less than 0,)  (Hawkins: Paragraph [0132], [0133], [0134]) 
in response to that the output vector comprises a plurality of sub-vectors whose values are between 0 and 1, (Hawkins: Paragraph [0119], [0134], [0135]) calculating an average of the values of the plurality of sub-vectors as the risk score; and (i.e., column are added or averaged to obtain a column confidence score of the same column instead of taking the highest cell confidence score of cells in the column) (Hawkins: Paragraph  [0135],[0136],[0138], [0139])
in response to that the output vector comprises a plurality of sub-vectors whose values are between 0 and 1, extracting the maximal value or the minimal value of the values of the plurality of sub-vectors as the risk score.(i.e., the reverse spatial pooler 1320 determines values for each element in the predicted spatial pooler input 1440 by taking the maximum value of the sequence processor probability vector elements ) (Hawkins Paragraph [0134],[0135], [0139]) 
36.	In claim 11: Sharma discloses,
A system for credit risk prediction based on an Long Short-Term Memory (LSTM) model, comprising: (Sharma: Paragraph [0014], [0032],[0033])
one or more processors; and (Sharma: Paragraph [0075])
one or more non-transitory computer-readable memories coupled to the one or more processors and having instructions stored thereon that are executable by the one or more processors to perform operations comprising: (Sharma: Paragraph [0075],[0076]) 
inputting the generated sequence of behavior vectors into a LSTM encoder in the LSTM model to obtain hidden state vectors each corresponding to one of the time intervals (Sharma: Paragraph [0057],[0061], [0067]), wherein the LSTM model comprises the LSTM encoder and a LSTM decoder; (Sharma: Paragraph [0048],[0056],[0060]) Fig. 3)
inputting the hidden state vectors into the LSTM decoder to obtain a risk score of the target account in a next time interval, wherein the LSTM decoder further comprises an attention layer, and the operations further comprise: (Sharma: Paragraph [0054] [0059])
determining, at the attention layer, weights of the hidden state vectors in computing the risk score; and (Sharma: Paragraph [0056], [0058])
outputting the weights along with the risk score for improving interpretability of the LSTM model; (Sharma: Paragraph [0015] [0056] [0059])
and responsive to the user initiating a payment transaction by logging into the target account on a payment client (Sharma: Paragraph [0014], [0028]), predicting a credit risk of the target account according to the obtained risk score of the target account. (Sharma: Paragraph [0054], [0063])
Sharma does not disclose,
obtaining behavior data of a target account of a user in a period, wherein the period comprises a plurality of time intervals;
generating, based on the behavior data of the target account, a sequence of behavior vectors, each behavior vector corresponding to one of the time intervals; 
inputting the generated sequence of behavior vectors into the LSTM encoder to obtain first hidden state vectors based on a forward propagation computation, each first hidden state vector corresponding to one of the time intervals,
 inputting a reverse of the generated sequence of the behavior vectors into the LSTM encoder to obtain second hidden state vectors based on a back propagation computation, each second hidden state vector corresponding to one of the time intervals, and
 for each time interval, obtaining a final hidden state vector corresponding to the time interval as a vector of both the first hidden state vector and the second hidden state vector corresponding to the time interval;
obtaining a risk score of the target account in a next time interval by inputting the hidden state vectors into the LSTM decoder, wherein the next time interval is after and next to the last time interval in the plurality of time intervals; and
However Hawkins discloses,
obtaining behavior data of a target account of a user in a period, wherein the period comprises a plurality of time intervals; (Hawkins: Paragraph [0058], 0065],[0081], [0114])
generating, based on the behavior data of the target account, a sequence of behavior vectors, each behavior vector corresponding to one of the time intervals; (Hawkins: Paragraph [0081], [0085])
inputting the generated sequence of behavior vectors into the LSTM encoder to obtain first hidden state vectors based on a forward propagation computation (Hawkins: Paragraph [0051], [0052], [0080]), each first hidden state vector corresponding to one of the time intervals (Hawkins: Paragraph [0046],[0111], [0112]),
 inputting a reverse of the generated sequence of the behavior vectors into the LSTM encoder to obtain second hidden state vectors based on a back propagation computation(Hawkins: Paragraph [0131],[0132], [0146]) , each second hidden state vector corresponding to one of the time intervals, (Hawkins: Paragraph [0052], [0142]) and
 for each time interval, obtaining a final hidden state vector corresponding to the time interval as a vector of both the first hidden state vector and the second hidden state vector corresponding to the time interval (Hawkins: Paragraph [0111], [0123]);
obtaining a risk score of the target account in a next time interval by inputting the hidden state vectors into the LSTM decoder (Hawkins: Paragraph [0047],[0048]) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sharma and Hawkins so that the method can include a model to generate, input behavior vector data to associate a risk score that predict relationships utilizing algorithms (back and forward propagation. The STMS can more accurately determine relationships in data and make better predictions of future data. (Hawkins: Paragraph [0043]) The model [STMS] may also be iteratively modified to improve performance. (Hawkins: Paragraph [0041])
37.	In claim 12: The combination of Sharma and Hawkins disclose the system of supra, including wherein the weight of each hidden state vector indicates a contribution of the hidden state vector to the risk score.  (Sharma: Paragraph [0047],[0048], [0056], [070])
38.	In claim 13: The combination of Sharma and Hawkins disclose the system of supra, including wherein the operations further comprise:
obtaining behavior data of a plurality of sample accounts in the period comprising the plurality of time intervals, wherein the plurality of sample accounts are labeled with risk tags; (Sharma: Paragraph [0065])
converting the behavior data of the plurality of sample accounts into a plurality of sample behavior vectors; and (Sharma: Paragraph [0063])
training the LSTM model by using the plurality of sample behavior vectors and corresponding risk tags, wherein the training comprises an iterative process comprising: (Sharma: Paragraph [0063])
inputting the plurality of sample behavior vectors into the LSTM encoder; (Sharma: Paragraph [0056] [0061])
obtaining, from the LSTM encoder, a first set of hidden state vectors corresponding to the plurality of training intervals; (Sharma: Paragraph [0020], [0021], [0022])
training the LSTM decoder by using the first set of hidden state vectors as feature variables; (Sharma: Paragraph [0048],[0060].[0061], [0068])
inputting the first set of hidden state vectors into the LSTM decoder; (Sharma: Paragraph [0047], [0048])
obtaining, from the LSTM decoder, a second set of hidden state vectors corresponding to the plurality of training intervals; and (Sharma: Paragraph [0020], [0021], [0022])
training the LSTM encoder by using the second set of hidden state vectors as feature variables. (Sharma: Paragraph [0048],[0060].[0061], [0068])
39.	In claim 14: The combination of Sharma and Hawkins disclose the system of supra, including wherein obtaining behavior data of a plurality of sample accounts comprises: (Hawkins: Paragraph [0058]) obtaining the behavior data based on a variety of user behaviors including one or more of credit performance behaviors, user consumption behaviors, and financial payment behaviors.  (Hawkins: Paragraph [0058])
40.	In claim 15: The combination of Sharma and Hawkins disclose the system of supra, including wherein converting the behavior data of the plurality of sample accounts comprises: (Hawkins: Paragraph [0047], [0049], [0058])
extracting one or more factors from the obtained behavior data of the sample accounts; (Sharma: Paragraph [0049])
obtaining, from the one or more factors, behavior vectors each corresponding to the behavior data in one of the time intervals; and (Sharma: Paragraph [0024], [0057], [0067])
obtaining a sample sequence of the behavior vectors from the behavior vectors (Sharma: Paragraph [0060], [0064], [0067])  
41.	In claim 16: The combination of Sharma and Hawkins disclose the system of supra, including wherein the factors comprise statuses of debit or credit orders and debit or credit repayment amounts corresponding to the credit performance behaviors, categories and quantities of user consumption corresponding to user consumption behaviors, and financial payment types and financial income amounts corresponding to financing payment behaviors.  (Sharma: Paragraph [0043], [0044], [0047])
42.	In claim 19: The combination of Sharma and Hawkins disclose the system of supra, including wherein the output vector is a multi-dimensional vector; and (Hawkins: Paragraph [0139], [0140])
the risk score of the target account in the next time interval is obtained by any one of the following: (Hawkins: Paragraph [0067], [0076] [0133])
 extracting a value of a sub-vector in the output vector as a risk score, wherein the value is between 0 and 1; (Hawkins: Paragraph [0132], [0133], [0134])
in response to that the output vector comprises a plurality of sub-vectors whose values are between 0 and 1, (Hawkins: Paragraph [0119], [0134], [0135]) calculating an average of the values of the plurality of sub-vectors as the risk score; and (Hawkins: Paragraph  [0135],[0136],[0138], [0139])
in response to that the output vector comprises a plurality of sub-vectors whose values are between 0 and 1, extracting the maximal value or the minimal value of the values of the plurality of sub-vectors as the risk score.  (Hawkins Paragraph [0134],[0135], [0139]) 
43	In claim 20: Sharma discloses,
A non-transitory computer-readable storage medium for credit risk prediction based on a Long Term Memory (LSTM) model, configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising: (Sharma: Paragraph [0075],[0076])
inputting the generated sequence of behavior vectors into a LSTM encoder in a LSTM model to obtain hidden state vectors each corresponding to one of the time intervals (Sharma: Paragraph [0057],[0061], [0067]), wherein the LSTM model comprises the LSTM encoder and a LSTM decoder; (Sharma: Paragraph [0048], [0056],[0060]) Fig. 3)
inputting the hidden state vectors into the LSTM decoder to obtain a risk score of the target account in a next time interval, wherein the LSTM decoder further comprises an attention layer, and the operations further comprise: (Sharma: Paragraph [0054] [0059])
determining, at the attention layer, weights of the hidden state vectors in computing the risk score; and  (Sharma: Paragraph [0056], [0058])
outputting the weights along with the risk score for improving interpretability of the LSTM model; (Sharma: Paragraph [0015] [0056] [0059])
and responsive to the user initiating a payment transaction by logging into the target account on a payment client (Sharma: Paragraph [0014], [0028]), predicting a credit risk of the target account according to the obtained risk score of the target account. (Sharma: Paragraph [0054], [0063])
Sharma does not disclose,
obtaining behavior data of a target account of a user in a period, wherein the period comprises a plurality of time intervals; 
generating, based on the behavior data of the target account, a sequence of behavior vectors, each behavior vector corresponding to one of the time intervals; 
inputting the generated sequence of behavior vectors into the LSTM encoder to obtain first hidden state vectors based on a forward propagation computation, each first hidden state vector corresponding to one of the time intervals, 
inputting a reverse of the generated sequence of the behavior vectors into the LSTM encoder to obtain second hidden state vectors based on a back propagation computation, each second hidden state vector corresponding to one of the time intervals, and 
for each time interval, obtaining a final hidden state vector corresponding to the time interval as a vector of both the first hidden state vector and the second hidden state vector corresponding to the time interval;
obtaining a risk score of the target account in a next time interval by inputting the hidden state vectors into the LSTM decoder; and
However Hawkins disclose,
obtaining behavior data of a target account of a user in a period, wherein the period comprises a plurality of time intervals; (Hawkins: Paragraph [0058], 0065],[0081] [0114])
generating, based on the behavior data of the target account, a sequence of behavior vectors, each behavior vector corresponding to one of the time intervals; (Hawkins: Paragraph [0081], [0085])
inputting the generated sequence of behavior vectors into the LSTM encoder to obtain first hidden state vectors based on a forward propagation computation (Hawkins: Paragraph [0051], [0052], [0080]), each first hidden state vector corresponding to one of the time intervals, (Hawkins: Paragraph [0046], [0111], [0112])
inputting a reverse of the generated sequence of the behavior vectors into the LSTM encoder to obtain second hidden state vectors based on a back propagation computation (Hawkins: Paragraph [0131], [0132], [0146]), each second hidden state vector corresponding to one of the time intervals, (Hawkins: Paragraph [0052], [0142]) and 
for each time interval, obtaining a final hidden state vector corresponding to the time interval as a vector of both the first hidden state vector and the second hidden state vector corresponding to the time interval; (Hawkins: Paragraph [0111], [0123])
obtaining a risk score of the target account in a next time interval by inputting the hidden state vectors into the LSTM decoder, (Hawkins: Paragraph [0047],[0048]) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sharma and Hawkins so that the method can include a model to generate, input behavior vector data to associate a risk score that predict relationships utilizing algorithms (back and forward propagation. The STMS can more accurately determine relationships in data and make better predictions of future data. (Hawkins: Paragraph [0043]) The model [STMS] may also be iteratively modified to improve performance. (Hawkins: Paragraph [0041])	

Response to Arguments
44.	Applicant’s arguments with respect to the rejection of claims 1-6, 9-16, and 18-20 under U.S.C 101, Applicant's remarks and amendments to the rejections have been fully considered and are not persuasive.
	The Applicants argument argues that the amended claims are directed to a practical application.  
	The Examiner respectfully disagrees. The amended claims, as drafted, is not a technical solution to a technical problem. But, the amended claims are a business solution to a business problem (i.e., steps for receiving behavior data to predict credit risk utilizing a LSTM model).  The amended claims, as drafted, are applying mathematical calculations to obtain a risk score of the target account to predict credit risk (Specification: Paragraph [0011],[0043]) . Claims that are directed to the abstract idea of using mathematical algorithms to perform predictive analytics is not a technical solution. This conclusion is supported in the Applicants amendments and remarks where it recites “detected by the data nodes of the LTSM encoder in the observation window to the prediction results outputted by the data nodes of the LSTM decoder in the performance window can be intuitively viewed, and interpretability of the LSTM model is improved” (Applicants & Remarks, pg. 11).  The additional limitation of determining, at the attention layer, weights of the hidden state vectors in computing the risk score; and outputting the weights along with the risk score for improving interpretability of the LSTM model. The limitation is extracting the most relevant information and apply mathematical concepts and relationships to improve the model. Therefore, the amended claims are business solution to a business problem and doesn’t take it out of an abstract idea. The judicial exception is not integrated into a practical application. Claims 1, and corresponding representative claims 11 and 20, recite the additional components and elements of processors, computer-readable memories, LSTM encoder, attention mechanism, LSTM model, and LTSM decoder. The computer hardware is recited at a high-level of generality (i.e. processors that are processing information by collecting and transmitting the behavior data) to apply the exception using generic computer components.  The additional elements of LTSM model, LSTM encoder, attention mechanism, and LSTM decoder are directed to the abstract idea of using mathematical algorithms to perform predictive analytics. Therefore, generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself Therefore claim 1, and corresponding representative claims 11 and 20 are directed to an abstract idea without a practical application.
46.	Applicant’s arguments with respect to the rejection of claims 1-6, 9-16, and 18-20 under U.S.C 103, Applicant's remarks and amendments to the rejections have been fully considered and are not persuasive.
	The Applicants argument assert the cited references fail to teach or suggest the limitation of “determining, at the attention layer, weights of the hidden state vectors in computing the risk score; and outputting the weights along with the risk score for improving interpretability of the LSTM model”
	The Examiner respectfully disagrees. The Applicants rejection is improper. See above for the updated U.S.C 103 rejections with the new limitations and amendments. 

Conclusion
47.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        /LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693